Citation Nr: 0728179	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-34 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, including as secondary to a service-connected 
disability.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Review of the record reflects that the veteran was previously 
represented by Disabled American Veterans.  In March 2003, he 
submitted a VA Form 22a appointing attorney R. Edward Bates 
as his new representative.  Subsequently, in a January 26, 
2004 letter, the RO advised the veteran of VA's Office of 
General Counsel's cancellation of the accreditation of his 
attorney to represent claimants for VA benefits, and 
furnished him with a listing of alternative accredited 
veteran's service organizations.  There was no response from 
the veteran.  This, however, did not affect the ability of 
Attorney Bates to represent the veteran before the United 
States Court of Appeals for Veterans Claims (CAVC).  (See the 
April 2007 Joint Motion For Partial Remand signed by this 
private attorney.)  

In a March 2006 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for depression, including as secondary 
to a service-connected disability.  The veteran appealed the 
Board's determination to the CAVC.  In a May 2007 Order, the 
CAVC granted the VA General Counsel's and Appellant's Joint 
Motion For Partial Remand.  The Board's decision as to this 
issue was vacated and the claim was remanded to the Board 
pursuant to the terms of the Joint Motion For Partial Remand 
by the parties requesting readjudication of the claim, 
specifically requiring the Board to expand upon its statement 
of reasons and bases for findings and conclusions on all 
material issues of fact and law presented on the record.

Review of the record shows that the veteran is claiming 
service connection for depression.  It is noted that in 
previous claims he requested service connection for a bipolar 
disorder and for post-traumatic stress disorder (PTSD).  The 
current claim for service connection for depression, 
including as secondary to his service connected disabilities, 
is considered to be part and parcel of the prior claims for 
service connection for a bipolar disorder and for PTSD.  
McGraw v Brown, 7 Vet. App. 138 (1994).  Thus, the issue has 
been re-framed as whether new and material evidence has been 
received to reopen the claim of service connection for an 
acquired psychiatric disorder.  The Board concludes that it 
may proceed with review of this matter without prejudice to 
the veteran as the thrust of the veteran's contentions deals 
with whether his disorder is caused by medication utilized 
for his service connected disabilities.  Moreover, the 
veteran has been provided with notice as to the requirements 
for service connection, and he has had the opportunity for a 
full hearing throughout the process.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, including as secondary to a 
service-connected disability, is being reopened and remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder 
(personality disorder, manic depression, PTSD, and bipolar 
disorder) was denied by the RO in May 1998 and PTSD was 
denied in a November 2001 rating decision.  The veteran was 
notified of these actions and of his appellate rights, but 
failed to file a timely appeal.  

2.  The evidence received since the November 2001 rating 
decision was not previously submitted, and when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for an acquired psychiatric 
disorder, and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

Subsequent to the final November 2001 rating decision, new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (regarding additional VCAA notice requirements).  
See also Kent v. Nicholson, 20 Vet. App. 1 (2006) (regarding 
what constitutes both "new" and "material" evidence to 
reopen the previously denied claim).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, a determination that is entirely favorable to the 
veteran.  As such, no further action is required to comply 
with the VCAA and its implementing regulations as to the 
veteran's application to reopen his claim.  The Board will 
defer, however, addressing the merits of the claim for 
service connection (including VCAA compliance) pending 
further development as set out in the REMAND following this 
decision.

New and Material Evidence

The veteran is seeking to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
previously denied in a May 1998 rating decision and again in 
November 2001.  In June 2002, the veteran filed his 
application to reopen this claim.  As the application to 
reopen was received after August 29, 2001, the amended 
version of 38 C.F.R. § 3.156(a) is for application in this 
case.  38 C.F.R. § 3.156(a) (2006).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104, 7104 (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006), which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence received since the 
last final disallowance is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the November 2001 rating decision 
includes VA medical records dated from 2000 through 2005, 
including the report of VA examination in September 2002 with 
a November 2002 addendum.  

Most of the records received since the November 2001 denial 
are new, in that they were not previously of record.  Some of 
the records reflect treatment for medical conditions and 
disorders that are not on appeal.  Specific to the veteran's 
claim, however, are the VA examination report and addendum 
mentioned above.  

In the September 2002 report, it was acknowledged that the 
veteran had a history of a severe closed head injury as an 
adolescent as well as cognitive symptoms that were possibly 
related to his inservice fall.  His dissociative state and 
his memory problems that he experienced over the years were 
thought to be likely related in some degree to his head 
injuries that he had experienced.  The examiner noted that 
the veteran clearly had chronic symptoms of bipolar disorder, 
which were as likely as not, exacerbated by the sequelae of 
his inservice back and head injuries.  The examiner also 
stated that the exacerbation of bipolar disorder symptoms was 
as likely as not related to his chronic medical symptoms.  

In the November 2002 addendum report, the examiner stated 
that it was less likely than not that there was a direct 
connection between the specific physical injury which 
occurred in the service and the veteran's current mood 
problems.  However, he added that the veteran's overall 
chronic medical problems significantly affected his mood 
disorder at the present time.  

Subsequently dated records, to include a September 2005 VA 
orthopedic examination, do not discuss the affects of the 
veteran's back disorder upon any psychiatric condition.  In 
fact, additional psychiatric examination dated subsequent to 
the 2002 report, is not of record.  

The veteran's claim for service connection for a psychiatric 
disorder was denied in 1998 in that the evidence was negative 
for a personality disorder, manic depression, and PTSD.  His 
claim for bipolar disorder was denied in that this condition 
was not shown during service or until years later, and 
because there was no nexus showing a relationship between 
this disorder and service.  In the last final decision on the 
matter in November 2001, the RO denied the veteran's claim 
for PTSD in that examination did not show the presence of 
this disorder.  The diagnosis was bipolar disorder.  

The additional evidence submitted since November 2001, when 
considered with previous evidence of record, relates to an 
unestablished fact in 2001, necessary to substantiate the 
claim.  That is, it relates to the question of whether the 
veteran's nonservice-connected psychiatric disorder, 
diagnosed as bipolar disorder, is aggravated by his service-
connected low back disorder.  

The record as previously available in 2001 does not contain 
definitive evidence that such aggravation occurred.  The VA 
examiner's opinion in 2002 discussed such aggravation, 
however.  Such evidence received since November 2001 is 
neither cumulative nor redundant of the evidence of record 
received previously.  The Board also finds that this evidence 
is "material" for purposes of reopening the claim since it 
relates to an unestablished fact, in that it provides 
evidence of aggravation of a psychiatric condition by a 
service-connected back disorder.

Accordingly, the Board finds that the evidence received 
subsequent to November 2001 is new and material and serves to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a).  However, the Board cannot, at 
this point, adjudicate the merits of the reopened claim, as 
further assistance to the appellant is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

New and material evidence has been received to warrant 
reopening the claim of service connection for an acquired 
psychiatric disorder.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for an acquired psychiatric disorder, 
including as secondary to a service-connected low back 
disorder, may be reopened, the second step for the Board in 
this case is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992).

The veteran is service-connected for residuals of a 
compression fracture, first lumbar vertebra, rated as 60 
percent disabling.  The record includes a VA examiner's 
opinion in 2002 reflecting aggravation of the veteran's 
currently diagnosed bipolar disorder by this condition.  
Additional development is necessary in this regard.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric or his back disorder, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The veteran should be afforded a VA 
psychiatric examination by an 
appropriate examiner to determine the 
nature and etiology of any current 
psychiatric disorder.  The claims file 
must be reviewed in conjunction with 
the examination and the examiner should 
confirm in the written report that such 
a review was conducted.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should determine whether the 
veteran currently has a psychiatric 
disorder.  The examiner should opine 
whether such a disorder(s) is(are) at 
least as likely as not caused or 
aggravated (made permanently worse) by 
his service-connected residuals of 
compression fracture, first lumbar 
vertebra, and, if there is aggravation, 
the approximate degree of psychiatric 
disorder that is due to such 
aggravation.  The examiner should 
explain the rationale for any opinion 
given.

3.  The RO/AMC should then re-
adjudicate the claim.  If the claim 
remains denied, the RO/AMC should issue 
an appropriate SSOC and give the 
veteran the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


